Hill, J.
1. The assignment of error on the admission in evidence of certain deeds, over objection that the description of the land in the deeds “ does not embrace the land in controversy,” is insufficient, neither the description in the deeds nor the substance thereof being set out in connection with the assignment of error.
2. There was evidence to authorize the charges of the court complained of, relative to the law of prescription.
3. The evidence authorized the verdict, and the court did not err in overruling the motion for new trial.

Judgment affirmed.


All the Justices concur.